DETAILED ACTION
This Office Action is in response to the application filed on May 14, 2021. Claims 1-11 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2020/0077106 (“Jhu”) in view of the level of skill in the art.
With respect to claim 1, Jhu discloses the invention substantially as claimed, including 
An inter-prediction method comprising:
extracting a merge candidate flag and offset information from a bitstream (see ¶¶30, 42-43, 45-46, 86-87, describing that the decoder may extract a mmvd_cand_flag, i.e., merge candidate flag, and mmvd_distance_idx, i.e., offset information, from a bitstream);
selecting a merge candidate corresponding to the extracted merge candidate flag from a merge candidate list which includes neighboring blocks of a current block as merge candidates (see ¶¶45, 77-78, 81, describing that the decoder may select a base candidate, i.e., merge candidate, corresponding to the mmvd_cand_flag/base candidate index, i.e., the extracted merge candidate flag, from a candidate list including neighbor blocks of the current block as merge candidates);
deciding a motion vector of the current block by applying the offset information to a motion vector of the selected merge candidate (see ¶¶35, 43-48, describing adjusting the base candidate motion vector, i.e., motion vector of the selected merge candidate, by the difference, including distance/offset information, to obtain an adjusted motion vector, i.e., predicted motion vector of the current block); and
generating, as a prediction block of the current block, a block indicated by the motion vector of the current block in a reference picture referenced by the selected merge candidate (see citations with respect to element above including ¶¶35, 43, 45, 48, describing reconstructing the current block by the predictions/block indicated by the motion vector of the current block, in a reference image/frame referenced by the selected neighboring merge/base candidates).
Jhu does not explicitly state that its motion “difference” (including “distance”) candidate is “offset information”. However, it describes that its difference (including distance) is used to adjust the base candidate to achieve a prediction. Examiner takes Official Notice that one of ordinary skill in the art would have understood a value that is used to adjust an initial point to achieve a different point is an “offset”. Accordingly, to such a person it would have been obvious to modify Jhu to describe this distance as an offset. Accordingly, Jhu in view of the level of skill in the art discloses each and every element of claim 1. 
With respect to claim 2, Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of independent claim 1. Jhu additionally discloses: 
wherein the offset information is an offset index indicating one offset vector candidate among predefined offset vector candidates (see citations and arguments with respect to claim 1 above and ¶¶46-47, 51, 79, describing that the offset information is a difference represented by an index indicating a candidate magnitude and direction, i.e., vector, among a plurality of difference candidates, and describing a predefined set that may make up these candidates), and
wherein the motion vector of the current block is decided by adding the offset vector candidate indicated by the offset index to the motion vector of the merge candidate (see citations and arguments with respect to claim 1 above, describing that the motion vector of the current block is decided by adding the difference/offset vector candidate indicated by the index to the base/motion vector of the merge candidate).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 2.
With respect to claim 3, Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of dependent claim 2. Jhu additionally discloses: 
wherein the offset index comprises an offset index indicating motion magnitude of the offset vector candidate and an offset index indicating a motion direction of the offset vector candidate (see citations and arguments with respect to claim 1 above and ¶¶46-47, 49, describing that the offset index comprises an index which may indicate a motion magnitude of the difference/offset vector candidate and an offset index indicating a direction of the difference/offset vector candidate). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 3.
With respect to claim 4, Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of dependent claim 2. Jhu additionally discloses: 
wherein the merge candidate indicates bidirectional prediction of L0 and L1 (see ¶¶45, 48, describing that the base/merge candidate may indicate bi-predictive, i.e., bidirectional, prediction of L0 and L1),
the deciding comprises:
adding the offset vector candidate indicated by the offset index to a motion vector for a specific prediction direction of the merge candidate to decide a motion vector for the specific prediction direction of the current block (see citations and arguments with respect to claim 1 above and ¶¶45-48, describing that the difference/offset vector candidate indicated by the offset/difference index is added to the base motion vector for L1 or L0, i.e., for a specific prediction direction of the merge candidate, to decide the motion vector for the L0 or L1 prediction of the current block); and
adding a scaled offset vector candidate to a motion vector for the other prediction direction of the merge candidate to decide a motion vector for the other prediction direction of the current block (see citations with respect to elements above and ¶48, describing that, for example, the L0 candidate may be mirrored in order to determine the L1 candidate, i.e., adding a scaled offset vector candidate to a motion vector for the other prediction direction to decide the motion vector for the other prediction direction of the current block), and
the scaled offset vector candidate is obtained by scaling the offset vector candidate indicated by the offset index on the basis of a time-axis distance between a current picture and a reference picture for the specific prediction direction and a time- axis distance between the current picture and a reference picture for the other prediction direction (see citations and arguments with respect to element above, describing mirroring – Examiner notes that one of ordinary skill in the art at the time of filing would have understood the concept of mirroring to include mirroring on the basis of a time-axis distance between a current picture and a reference picture for one direction and a time-axis distance between the current picture and a reference picture for the other prediction direction – see, e.g., U.S. Patent Publication No. 2020/0112733 Fig. 9, ¶¶13-14, 155).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 4.
With respect to claim 7, Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of independent claim 1. Jhu additionally discloses: 
wherein the offset information is an offset vector for indicating a position indicated by the motion vector of the current block relative to a position, which is set as an origin, indicated by the motion vector of the merge candidate (see citations and arguments with respect to claim 1 above, describing that the offset information is a difference/offset vector for indicating the difference between the motion vector of the current block and the motion vector of the merge/base candidate, i.e., motion vector of the current block relative to a position indicated by the motion vector of the merge/base candidate set as an origin). 
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 7.
With respect to claim 8, Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of independent claim 1. Jhu additionally discloses: 
further comprising:
determining a prediction direction of the current block on the basis of prediction direction information included in the bitstream (see citations and arguments with respect to claims 1 and 4 above and ¶¶44-45, 48, 64, describing that the bitstream may include prediction direction information and this may be used to determine the prediction direction of the current block); and
constructing the merge candidate list with neighboring blocks having a prediction direction corresponding to the determined prediction direction among the neighboring blocks (see citations with respect to element above, describing that the base candidates, which as described above with respect to claim 1 may be included in a list with neighboring blocks, may be determined as having a prediction direction corresponding to that signaled).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 8.
With respect to claim 9, Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of independent claim 1. Jhu additionally discloses: 
further comprising determining a prediction direction of the current block on the basis of prediction direction information included in the bitstream (see citations and arguments with respect to claims 1 and 4 above and ¶¶44-45, 48, 64, describing that the bitstream may include prediction direction information and this may be used to determine the prediction direction of the current block),
wherein the extracting comprises extracting offset information for the determined prediction direction (see citations with respect to element above, describing the extracted offset information that may be added to base vectors and that there may be base vectors for either or both the L0 and L1 directions, i.e., offset information is extracted for the determined prediction direction).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 9.
With respect to claim 10, J Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of independent claim 1. Jhu additionally discloses: 
An inter-prediction method comprising:
generating a prediction block of a current block through motion compensation (see citations and arguments with respect to claim 1 above and ¶¶125-128, describing generating a prediction block of a current block through motion compensation);
deriving a motion vector corresponding to displacement between the current block and the prediction block (see citations and arguments with respect to claim 1 above and ¶¶126, 128, describing generating a motion vector corresponding to displacement between the current block and the prediction block); and 
encoding and signaling information on the derived motion vector (see Figs. 1, 7, ¶131 and citations with respect to claim 1 above, describing encoding and signaling information on the derived motion vector),
wherein the information on the derived motion vector includes a merge candidate flag and offset information indicating a position indicated by the derived motion vector relative to a position indicated by a motion vector of a merge candidate corresponding to the merge candidate flag among merge candidates included in a merge candidate list (see citations and arguments with respect to corresponding element of claim 1 above and ¶¶139, 141, describing that the information for the motion vector encoded may include distance/offset information indicating a merge candidate flag and a position indicated by the derived motion vector relative to a position indicated by a motion vector of a merge candidate corresponding to the merge candidate flag among merge candidates included in a merge candidate list).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 10.
With respect to claim 11, claim 11 recites the elements of claim 10 in computer-readable medium form rather than method form. Jhu discloses that its method may be embodied in a non-transitory computer readable medium storing a bitstream generated by an inter-prediction method (see ¶¶26-27, 35, 42, 98). Accordingly, the disclosure recited with respect to claim 10 also applies to claim 11.
Claim Rejections - 35 USC § 103
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Jhu in view of U.S. Patent Publication No. 2020/0107017 (“Hung”), which corresponds to a provisional filed September 28, 2018 .
With respect to claim 5, Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of independent claim 1. 
Jhu does not explicitly disclose wherein the extracting is performed when enabling information included in the bitstream indicates activation, and the enabling information is included in a sequence-level header of the bitstream.
However, in the same field of endeavor, Hung discloses that it was known to perform the mmvd process when a bitstream includes a mmvd enablement flag in a sequence level header of the bitstream: 
wherein the extracting is performed when enabling information included in the bitstream indicates activation, and the enabling information is included in a sequence-level header of the bitstream (see ¶¶76, 168, describing a UMVE flag, i.e., enabling information indicating activation, which determines whether the decoder parses the UMVE syntax elements, i.e., whether the extracting is performed, which may be included in the picture header, block header, slice header, SPS, PPS, or VPS, i.e., in a sequence level header, of the bitstream – Examiner notes that UMVE would have been understood to one of ordinary skill in the art to be an earlier name of MMVD, see, e.g., U.S. Patent Publication No. 2021/0029362 ¶157, 255 or U.S. Patent Publication No. 2021/0152844 ¶192, describing that MMVD and UMVE are the same mode).
At the time of filing, one of ordinary skill would have been familiar with the signaling of prediction modes, including MMVD/UMVE, and have understood that, as evidenced by Hung, one known way for the encoder to communicate to the decoder an appropriate coding mode for the current block is to use a MMVD/UMVE flag at the sequence header level. Accordingly, to one of ordinary skill in the art at the time of filing, including such syntax in the system of Jhu to indicate from the encoder to the decoder the use of MMVD for a current block would have represented nothing more than the combination of prior art elements according to predictable results and/or the simple substitution of one known element for another to obtain predictable results. This would also ensure that both the encoder and the decoder use the same method of prediction in order to avoid error.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to include a MMVD flag for indicating that MMVD is enabled/used in the current block in the coding system of Jhu as taught by Hung.
With respect to claim 6, Jhu discloses the invention substantially as claimed. As described above Jhu in view of the level of skill in the art discloses all the elements of independent claim 1 and Jhu in view of Hung discloses each and every element of dependent claim 5, the combination of which is incorporated herein. Jhu/Hung additionally discloses: 
wherein the extracting is performed when a merge flag included in the bitstream indicates that the current block is predicted in a merge mode or a merge-with-mvd (mmvd) mode and an mmvd flag included in the bitstream indicates that the current block is predicted in the mmvd mode, and the mmvd flag is included in the bitstream when the merge flag indicates that the current block is predicted in the merge mode or the mmvd mode (see citations and arguments with respect to claim 5 above, describing that the extracting is performed based on a mmvd/umve flag, i.e., a merge flag/mmvd flag indicating thathte current block is predicted in the mmvd mode, and that it is included in the bitstream by the encoder when the current block is predicted in the mmvd mode).
The reasons for combining the cited prior art with respect to claim 1 also apply to claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY JANE KILE UHL whose telephone number is (571)270-0337.  The examiner can normally be reached on 8:30 AM-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDSAY J UHL/               Examiner, Art Unit 2481